                                                 Case 4:20-cv-03033-JST Document 24-2 Filed 05/21/20 Page 1 of 2


Date           Tent and Makeshift Count
       12/10
       12/11
       12/12                         124
       12/13                         110
       12/14
       12/15                         113
       12/16
       12/17
       12/18
       12/19
       12/20
       12/21
       12/22
       12/23
       12/24
       12/25                         134
       12/26
       12/27
       12/28
       12/29
       12/30
       12/31                         119
         1/1
         1/2                         149
         1/3
         1/4
         1/5
         1/6                         144
         1/7
         1/8
         1/9
        1/10
        1/11
        1/12
        1/13
        1/14
        1/15
        1/16                         130
        1/17
        1/18
        1/19
        1/20
        1/21
        1/22
        1/23
        1/24
        1/25
        1/26                         157
        1/27
        1/28
        1/29
        1/30
        1/31
         2/1
         2/2
         2/3
         2/4
         2/5
         2/6
         2/7
         2/8
         2/9
        2/10
        2/11
        2/12
        2/13
        2/14
        2/15
        2/16
        2/17
        2/18
        2/19
        2/20
        2/21
        2/22
        2/23
        2/24
        2/25
        2/26
        2/27
        2/28
        2/29
         3/1
         3/2
         3/3                         158
         3/4
         3/5
         3/6
         3/7
         3/8                         161
         3/9
        3/10                         169
        3/11
        3/12                         162
        3/13                         173
        3/14                         173
        3/15
        3/16
                                           500
        3/17                         174
        3/18                         178
        3/19                         185
                                                                                                                                                                                   443
        3/20                               450                                                                                                                                436
                                                                                                                                                                                431 429
        3/21
        3/22                         193                                                                                                                                414          416

        3/23                         174                                                                                                                   398    399
                                                                                                                                                     391
        3/24                         165   400                                                                                                     388      386 388
                                                                                                                                                              387
        3/25                         171
        3/26                         183                                                                                                          358
        3/27                         178                                                                                        348
                                                                                                                                      342
                                                                                                                                            348
                                                                                                                        341
        3/28                               350
                                                                                                                   331    329                332
                                                                                                                324 322
        3/29                         211                                                                 316
        3/30                         235                                                                       304
                                                                                                                      308
                                    Case 4:20-cv-03033-JST Document 24-2 Filed 05/21/20 Page 2 of 2

                                                                                                                                                                                                                                                                                                                                                                                                                                                                             304
3/31   222
                          300                                                                                                                                                                                                                                                                                                                                                                                                                                 285
 4/1   230                                                                                                                                                                                                                                                                                                                                                                                                                                         278
                                                                                                                                                                                                                                                                                                                                                                                                                                                     276
 4/2   220
 4/3   249                                                                                                                                                                                                                                                                                                                                                                                                                                   249




             Axis Title
 4/4
                          250                                                                                                                                                                                                                                                                                                                                                                                                   235
 4/5   278                                                                                                                                                                                                                                                                                                                                                                                                                             230
                                                                                                                                                                                                                                                                                                                                                                                                                                     222 220
 4/6   276                                                                                                                                                                                                                                                                                                                                                                                                                    211
 4/7
                                                                                                                                                                                                                                                                                                                                                                                                    193
 4/8   285                200                                                                                                                                                                                                                                                                                                                                           185                                    183
 4/9   316                                                                                                                                                                                                                                                                                                                                                            178                                        178
                                                                                                                                                                                                                                                                                                                                                                173 174
                                                                                                                                                                                                                                                                                                                                                              173                                        174 171
                                                                                                                                                                                                                                                                                                                                                        169
                                                                                                                                                                                                                                                                                                                                                                                                           165
4/10                                                                                                                                                                                                     157                                                                                                                           158          161     162
4/11                                                                                                                     149
                                                                                                                                     144
4/12                      150                                                             134
                                                                                                                                                                      130
4/13   304                              124
                                                                                                                  119
4/14   324                                110 113
4/15
4/16   331                100

4/17   322
4/18   308
4/19   341
                          50
4/20   329
4/21
4/22   348
4/23                       0
4/24   342
                                12/10
                                        12/12
                                                12/14
                                                        12/16
                                                                12/18
                                                                        12/20
                                                                                12/22
                                                                                        12/24
                                                                                                12/26
                                                                                                        12/28
                                                                                                                12/30
                                                                                                                        1/1
                                                                                                                              1/3
                                                                                                                                    1/5
                                                                                                                                          1/7
                                                                                                                                                1/9
                                                                                                                                                      1/11
                                                                                                                                                             1/13
                                                                                                                                                                    1/15
                                                                                                                                                                           1/17
                                                                                                                                                                                  1/19
                                                                                                                                                                                         1/21
                                                                                                                                                                                                1/23
                                                                                                                                                                                                       1/25
                                                                                                                                                                                                              1/27
                                                                                                                                                                                                                     1/29
                                                                                                                                                                                                                            1/31
                                                                                                                                                                                                                                   2/2
                                                                                                                                                                                                                                         2/4
                                                                                                                                                                                                                                               2/6
                                                                                                                                                                                                                                                     2/8
                                                                                                                                                                                                                                                           2/10
                                                                                                                                                                                                                                                                  2/12
                                                                                                                                                                                                                                                                         2/14
                                                                                                                                                                                                                                                                                2/16
                                                                                                                                                                                                                                                                                       2/18
                                                                                                                                                                                                                                                                                              2/20
                                                                                                                                                                                                                                                                                                     2/22
                                                                                                                                                                                                                                                                                                            2/24
                                                                                                                                                                                                                                                                                                                   2/26
                                                                                                                                                                                                                                                                                                                          2/28
                                                                                                                                                                                                                                                                                                                                 3/1
                                                                                                                                                                                                                                                                                                                                       3/3
                                                                                                                                                                                                                                                                                                                                             3/5
                                                                                                                                                                                                                                                                                                                                                   3/7
                                                                                                                                                                                                                                                                                                                                                         3/9
                                                                                                                                                                                                                                                                                                                                                               3/11
                                                                                                                                                                                                                                                                                                                                                                      3/13
                                                                                                                                                                                                                                                                                                                                                                             3/15
                                                                                                                                                                                                                                                                                                                                                                                    3/17
                                                                                                                                                                                                                                                                                                                                                                                           3/19
                                                                                                                                                                                                                                                                                                                                                                                                  3/21
                                                                                                                                                                                                                                                                                                                                                                                                         3/23
                                                                                                                                                                                                                                                                                                                                                                                                                3/25
                                                                                                                                                                                                                                                                                                                                                                                                                       3/27
                                                                                                                                                                                                                                                                                                                                                                                                                              3/29
                                                                                                                                                                                                                                                                                                                                                                                                                                     3/31
                                                                                                                                                                                                                                                                                                                                                                                                                                            4/2
                                                                                                                                                                                                                                                                                                                                                                                                                                                  4/4
                                                                                                                                                                                                                                                                                                                                                                                                                                                        4/6
                                                                                                                                                                                                                                                                                                                                                                                                                                                              4/8
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    4/10
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           4/12
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  4/14
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         4/16
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                4/18
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       4/20
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              4/22
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     4/24
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            4/26
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   4/28
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          4/30
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 5/2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       5/4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             5/6
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   5/8
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         5/10
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                5/12
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       5/14
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              5/16
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     5/18
4/25
                                                                                                                                                                                                                                                                                                                    Axis Title
4/26
4/27   348
4/28   332
4/29   358
4/30   388
 5/1   391
 5/2
 5/3
 5/4   398
 5/5   386
 5/6   387
 5/7   388
 5/8   399
 5/9
5/10
5/11   414
5/12
5/13   436
5/14   431
5/15
5/16   443
5/17   429
5/18   416
5/19   423
5/20   440
5/21
